DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 12-23-2020.
Claims 1-17 are pending in the instant application.

Election/Restrictions
Claims 4-12, 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-23-2020.
Applicant’s election without traverse of species of an agent capable of mediating RNAi for the specific knockdown of human tweey homologue 1 (Ttyh1) gene, claims 1-3 and 13, in the reply filed on 12-23-2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for studying the growth of primary human brain tumor cell lines in vivo wherein 40,000 tumor cells suspended in PBS were injected cortically at a depth of 500 pm and wherein both Ttyhl-knockdown and adequate shRNA control GBMSCs were injected, wherein two oligodendroglioma cell lines harboring the typical 1 p/19q codeletion 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are drawn to methods for the treatment of glioma in a subject comprising administering any agent capable of interfering with tumor microtube (TM)-mediated invasion, and/or proliferation, and/or intracellular communication, and/or resistance to radiotherapy, and/or chemotherapy of glioma cells, optionally comprising any agent that is capable of mediating RNA interference (RNAi) for the specific knockdown of the growth associated protein 43 (GAP43) gene, any compound that is capable of inhibiting the biological activity of GAP43 protein, any xanthine derivative, any small molecule inhibitor of nitric oxide synthase 2 (NOS2), any small molecule 
The Teachings in the Specification:
The specification teaches the following:
Figure 15: a, S24 shControl GBMSCs show regular thin and regularly branched TMs in vivo, whereas S24 shTTYHI cells develop aberrant TMs. Note the abnormal morphology of TMs, which are short, show reduced branchings, and frequent headings, b, Distance of individual tumor cells from the main tumor (tumor core was defined as 500 pm), measured after growth in vivo on day 20 (n=3 mice per group). Mean numbers of invaded tumor cells are shown for each range. In contrast to S24 shControl tumors, S24 shTTYHI tumors are less infiltrative, and just very few cells were detectable beyond the tumor core… The tumor area/brain area ratio was measured on day 75 on 9.4 tesla MRI scans (n=6 animals per group). On average 62,90 % of the brain area was visibly infiltrated by S24 shControl tumor cells whereas just 5,82 % of the whole brain area was visibly infiltrated by S24 shTTYHI cells…  The mean survival time of animals of the S24 shControl group was 74.67 days compared to 176.17 days in the S24 shTTYHI group…

Figure 20:
TTYH1 drives glioma cell invasion
(A) Western blot analysis of TTYH1 protein levels in different glioma cell lines. (B) Left side: Linear regression revealed a correlation between mean TTYH1 protein level assessed with western blot analysis and diffuse infiltration capacity of three different glioma cell lines in vivo. The invasion coefficient was defined as mean cell number further than 1500 pm from the center of tumor bulk in relation to the tumor bulk area to describe the degree of diffuse infiltration capacity of each in vivo 3D MPLSM images of S24, T269 and T325 tumors demonstrating the different degrees of diffuse infiltration on day 39 (+/- 5 days). (C) Spheroid invasion assay from S24 shControl versus shTTYHI cells in a collagen matrix 48 hours after seeding. The surface borders of the spheroids directly after seeding are marked as white lines (n=3 spheroids per group; Mann-Whitney test). (D, E) Time series of 3D images of S24 shControl GBMSCs (z= 36 pm) (D) and S24 shTTYHI GBMSCs (z=69 pm) (E) reveal the impaired invasion capacity induced by TTYH1 knockdown. Arrows in the left panel indicate the subsequent invasion route; arrowheads label the cell bodies of the invading GBMSCs (green), blood vessels (red). (F) Measurements of the invasion speed of single S24 shControl versus shTTYHI GBMSCs in vivo over 24 hours (n=3 mice per group; Mann-Whitney test). (G, H) Exemplary in vivo 3D MPLSM images of S24 shControl and shTTYHI GBMSC TMs (G) as well as T269 shControl and shTTYHI GBMSC TMs (H). Note that shTTYHI knockdown cells show morphologically altered TMs with filament beading (arrowheads). B, D-H: data obtained by in vivo MPLSM.

Figure 21:
(A) Verification of shRNA knockdown of TTYH1 in S24 (left) and T269 (right) GBMSCs by western blot analysis (30 % reduction in protein level in S24 and 96 % reduction in T269, respectively). (B) Exemplary in vivo MPLSM images of TM-rich tumor cells in S24 shControl and S24 shTTYHI tumors showing no phenotypic changes in this cellular subtype. (C) Different cellular subtypes with 0,1,2 and more than 4 TMs are also present in T269 and T1 GBMSC lines. (D) Quantification of the fractions of TM-connected GBMSCs in the cellular subgroups with 1-2 TMs versus more than 4 TMs, demonstrating that the majority of cells with more than 4 TMs are connected, whereas the cells with 1-2 TMs are mainly unconnected to other tumor cells in this glioma via their TMs. B-D: data obtained by in vivo MPLSM.

Fiqure 23:
Brain colonization and glioma growth are strongly reduced by TTYH1 deficiency
(A-D) Representative single-plane images of S24 shControl (A) and shTTYHI (B) as well as T269 shControl (C) and shTTYHI (D) tumors 20 days after implantation demonstrating the reduced invasion caused by the TTYH1 knockdown; middle and right images show higher magnifications of the corresponding regions in the overview (left); GBMSCs (red), blood vessels (turquoise), circle: tumor injection site. Note that tumorigenicity is massively reduced in the highly diffuse infiltrating T269 cell line…

8-10 weeks old male NMRI nude mice… used for studying the growth of primary human brain tumor cell lines in vivo. … 2 weeks after cranial window implantation, GBMSC spheroids were split with accutase.. to obtain a single-cell suspension and 40,000 tumor cells suspended in PBS were injected cortically at a depth of 500 pm. For survival and MRI studies, 50,000 cells (both Ttyhl-knockdown and adequate shRNA control GBMSCs) were injected, as part of a larger experimental approach where multiple gene knockdowns were investigated…

Cell lines and cell culture experiments.
Two oligodendroglioma cell lines harboring the typical 1 p/19q codeletion (BT088 and BT054) were kept under the same culture conditions; only BT088 was able to form tumors in mice. To ensure authenticity, typical genetic changes of glioblastoma were confirmed for S24 using comparative genomic hybridization (CGH, cf. Fig. 2i); the T1, T269, T325 and WJ lines had been characterized before, as wells as the P3 line. Cells were regularly checked for mycoplasm infections and authenticity.

Tumor cells were transduced with lentiviral vectors for multicolor imaging, and in vivo detection of different cell compartments. For cytosolic GFP expression, the pLK0.1-puro-CMV-TurboGFP_shnon-target-vector (SHC016 Sigma Aldrich), for cytosolic RFP (tdTomato) expression the LeGo-T2 vector (kind gift from A. Trumpp) were used, and nuclear GFP expression (H2B-GFP) was achieved by transduction with pLKO.I-LV-GFP (Addgene 25999, Elaine Fuchs). Transduction with pLenti6.2 hygroA/5-Lifeact-YFP (kind gift from P. Friedl) made it possible to image the in vivo dynamics of actin filaments, …allowed in vivo illustration of cell membranes. Microtubuli were marked using the LentiBrite™ GFP-Tubulin Lentiviral Biosensor …  Lentiviral particles were produced as known in the art. For in vivo tracking of Myosin II, a plasmid transfection with FuGENE® HD… was performed with the Myosin-IIA-GFP vector…

Production of lentiviral knockdowns of Cx43 (pLKOI .1-puro-CMV-tGFP-vector, … target sequence: GCCCAAACTGATGGTGTCAAT; SEQ ID NO: 21) and GAP-43 (pLKOl.l-puro-CMV-vector target sequence: TGTAGATGAAACCAAACCTAA; SEQ ID NO: 3) by shRNA technology was carried out as known in the art. Control cells were infected with the appropriate non target shRNA-lentiviral particles…  For overexpression of GAP-43, the open reading frame of GAP-43 was cloned into the pCCL.PPT.SFFV.MCS.IRES.eGFP.WPRE-vector backbone...  Lentiviral particle production and transduction of target cells was done as known in the art.

Tumor cells were incubated with the harvested virus and 8mg/ml polybrene… for 24 h. For some purposes, cells were transduced sequentially with different vectors. Transduction efficiency was checked by GFP fluorescence intensity and Western Blot analysis. Quantification revealed a 80% protein knockdown for Cx43 and a 92,5% for GAP-43 (Western Blot analyses). If necessary, tumor cells were selected for the fluorophores by FACS sorting… or antibiotics.

For tracking of mitochondria, the BacMam 2.0 technology was used…

GBMSCs were stably transduced with lentiviral vectors to track the cells during in vivo MPLSM. Cytosolic RFP (tdTomato) expression was achieved by transduction with the LeGo-T2 vector… Lentiviral knockdown of TTYH1 (pIKO.I-puro-CMV-vector)… target sequence: TCAGACATCCTGAGCTATTAT (SEQ ID NO: 12; for knockdown in S24), GCTCTGACCACTAACACTCTT (SEQ ID NO: in vitro growth capabilities of the tumor cells. Control cells were transduced with appropriate pIKO.I-puro-CMV-TurboGFP_shnon-target-vector… lentiviral particles. For transduction cells were incubated with lentiviral particles and 10 pg ml*1 polybrene… for 24 hours.

Western blot analysis revealed a 95 % knockdown for VGF and a 30 % knockdown for TTYH1 in the S24 GBMSC cell line, and a 96 % knockdown in the T269 GBMSC cell line. 

Example 7:
… Ttyhl was also identified, which has been associated with neuronal development and calcium homeostasis before, to be the third most differentially expressed gene (of >10.000 genes mapped in the screen), again upregulated in stem-like GBMSCs. Interestingly, Ttyhl is located on chromosome 19q, and protein expression was higher in 1 p/19q non-codeleted GBMSCs compared with 1 p/19q codeleted oligodendroglioma cells. Accordingly, Ttyhl mRNA expression was also significantly upregulated in 1 p/19q non-codeleted human gliomas, compared to codeleted ones,,,

…Ttyhl deficiency resulted in fewer and highly aberrant TMs in astrocytomas (Fig. 15a). Concordantly, brain invasion and proliferation was dramatically reduced when Ttyhl was knocked down (Fig. 15b), leading to strong inhibition of tumor growth in the mouse brain (Fig. 15c), and ultimately survival times that were more than doubled compared to control animals (Fig. 15d).

Example 10:
TTYH1 protein expression in different GBMSCs (Fig. 20 A) correlated with the ability of these cell lines to effectively invade the brain tissue in vivo (Fig. 20 B). This was the first indication that TTYH1 might indeed be of functional relevance for glioma cell invasion.

ShRNA-mediated knockdown of TTYH1 was then performed in the three highly invasive and TTYH1-expressing GBMSCs cell lines S24, T269 and T1, to investigate whether decreased TTYH1 expression results in decreased TM formation and/or function. T1 GBMSCs did not survive the knockdown and died in vitro, while shControl-transduced cells survived. In contrast, in S24 and T269 GBMSCs, overall tumor cell viability in vitro was not impaired (data not shown) by the TTYH1 knockdown (Fig. 21 A).

After implantation into the mouse brain, striking features of shTTYHI GBMSCs could be observed: their TMs, which were the leading routes for invasion (Fig. 20 D,E), frequently showed morphological abnormalities resembling chains of beads (Fig. 20 G,H). This phenomenon had been observed after silencing of TTYH1 in hippocampal neurons in vitro before. Remarkably, the morphology of a subpopulation of GBMSCs with multiple TM-connections to other tumor cells was not altered by the shRNA-mediated TTYH1 knockdown, which included their normal appearing TMs in vivo (Fig. 21 B). Although TTYH1 was also located in some TMs of this subpopulation (Fig. 19 C), it had no apparent morphological impact on this subtype of cells and their respective TMs.

Example 11:
During the analysis of single GBMSC behavior in the live brain, it was noticed that distinct cellular subgroups existed with respect to extent and pattern of TM formation, reproducible in different GBMSC lines (Fig. 22 A, Fig. 21 C). These morphological subtypes could also been found in human astrocytoma specimens (Fig. 22 B), where tumor cells could similarly be subcategorized according to their number of TMs. Four cellular subtypes were most striking: tumor cells with no TMs; 1 TM (unipolar cell); 2 TMs (bipolar cell); and more than 4 TMs (multipolar cell).

The TTYH1 knockdown reduced the relative portion of cells with 1 or 2 TMs, whereas the population with more than 4 TMs was relatively (while not absolutely) increased (Fig. 22 C). To better understand these potential cellular subtypes and to exclude that simply the integration into a densely woven multicellular network itself hinders glioma cell migration, the invasion speed of tumor cell populations with 0 TMs vs. 1 or 2 TMs vs. >4 TMs was analyzed, both for control and shTTYHI gliomas. This analysis revealed that somata of brain tumor cells with 1 or 2 TMs invaded significantly faster than cells with no TMs, or more than 4 TMs (Fig. 22 D). Video analyses of in vivo cellular movements over 2-3 hours confirmed that control tumor cells with 1-2 TMs were highly dynamic in the live brain, while those with many TMs demonstrated a more resting phenotype. The TTYH1 knockdown reduced the invasion speed of this particularly mobile tumor cell population extending 1-2 TMs (Fig. 22 D). In contrast, the particularly extensive TM-mediated cell-cell interconnections of GBMSCs with more than 4 TMs, plausibly reducing their invasion capacity, was preserved in shTTYHI tumors when compared to controls (Fig. 21 D). All in all, this data indicates that the reduced invasion capacity of TTYH1 knockdown cells is a combined effect of a proportional reduction of the particularly invasion-competent tumor cell subpopulation with 1 or 2 TMs, and an additional migration deficit of the remaining cells of this subtype.

Example 12:
Glioma growth is strongly reduced bvTTYHI deficiency
To investigate whether the compromised TM morphology and function of shTTYHI GBMSCs prevented their effective brain colonization, in vivo MPLSM images of large brain regions were next analyzed. Whereas control tumors revealed diffuse infiltration of the whole brain hemisphere with many cells having migrated further than 1 mm from the main tumor (Fig. 23 A), S24 GBMSC TTYH1 knockdown tumors were growing circumscribed at the implantation site, with only few tumor cells that have invaded the brain (Fig. 23 B,E). In T269 GBMSC, a highly invasive glioma cell line showing a very diffuse growth pattern, TTYH1 shRNA knockdown led to a marked reduction of overall tumorigenicity in vivo, with only very few remnant tumor cells detectable in the brain parenchyma after many weeks (Fig. 23 C,D, F).

in vivo. A marked reduction of MRI tumor size by the TTYH1 knockdown was evident, with minimal tumor-derived signal changes detectable, and a mean midline shift of only 0.08 (±0.07) mm (Fig. 23 G). At the same time, control tumors were very large and space-occupying, extending over the whole hemisphere (Fig 23 G), which lead to a significant mass effect with a mean midline shift of 1.35 mm (0.16) mm (p=<0.001), and neurological symptoms. Most importantly, inhibition of glioma progression by TTYH1 downregulation significantly improved the clinical course of the disease, with median survival time massively prolonged (from 75 to 182 days; Fig. 23 H) in this animal model of malignant glioma...

The specification does not teach a representative number of species of the broad genera claimed, e.g. encompassing any agent capable of interfering with tumor microtube (TM)-mediated invasion, and/or proliferation, and/or intracellular communication, and/or resistance to radiotherapy, and/or chemotherapy of glioma cells, optionally comprising any agent that is capable of mediating RNA interference (RNAi) for the specific knockdown of the growth associated protein 43 (GAP43) gene, any compound that is capable of inhibiting the biological activity of GAP43 protein, any xanthine derivative, any small molecule inhibitor of nitric oxide synthase 2 (NOS2), any small molecule inhibitor of transforming growth factor beta (TGF-beta) or caspase 3, any compound that is capable of blocking the N-methyl-D-aspartate (NMDA) receptor, any agent that is capable of mediating RNAi for the specific knockdown of the human tweety homologue 1 (Ttyhl) gene, any compound that is capable of inhibiting the biological activity of TTYH-1 protein, any agent that is capable of mediating RNA interference (RNAi) for the specific knockdown of the connexin 43 (Cx43) gene, or any compound that is capable of inhibiting the biological activity of connexin 43 (Cx43). 

The examples provided in the instant specification, of brain implants or in vitro results upon administration of 1p/19q codeleted oligodendroglioma cells or shTTYHI GBMSCs, are not representative or correlative of the ability to provide methods for the treatment of glioma in a subject comprising administering any agent capable of interfering with tumor microtube (TM)-mediated invasion, and/or proliferation, and/or intracellular communication, and/or resistance to radiotherapy, and/or chemotherapy of glioma cells.  It is also unclear from the specification and Applicant’s amendments to the specification and sequence listings (filed 12-23-2020) as to which siRNA molecules provided any of the in vitro or in vivo effects claimed, and especially regarding the ability to treat glioma in a subject comprising the specific knockdown of the human tweety homologue 1 (Ttyhl) gene.
In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide specific and effective therapeutic in any subject as instantly claimed.  
Since the specification fails to provide the requisite guidance for delivery and provision of therapeutic effects in a subject, and since determination of the factors required for accomplishing therapeutic efficacy in a subject is highly unpredictable, it 
For the aforementioned reasons, the instant rejections under 35 U.S.C. 112, first paragraph are proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 as being anticipated by Gourdie et al (US 2016/0287663).
Gourdie et al (US 2016/0287663) teaches methods of treating glioma in a subject comprising the administration of pharmaceutical compositions comprising antisense targeting CX43 (see esp. ¶¶ 195, 216, 413 and 414).

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 
Jane Zara
2-12-21
/JANE J ZARA/Primary Examiner, Art Unit 1635